Citation Nr: 1330518	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  05-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches, dizziness, and nausea, claimed as due to exposure to hazardous environmental agents employed in Project Shipboard Hazard and Defense (SHAD) and as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to hazardous environmental agents employed in SHAD and as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides.

4.  Entitlement to service connection for tinnitus, to include as secondary to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides.

5.  Entitlement to service connection for ureter blockage, to include as secondary to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1948 to March 1950 and again from August 1952 to October 1969.

This matter is on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In February 2007, the Board denied the issues of entitlement to service connection for coronary artery disease; a disability manifested by headaches, dizziness, and nausea; and tinnitus; and remanded the issue of entitlement to service connection for ureter blockage for further development.  The issue involving diabetes mellitus was subject to a stay by the Secretary of VA due to the decision of the United States Court of Appeals for Veterans Claims (the Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).

The issues involving coronary artery disease; tinnitus; and headaches, dizziness and nausea were appealed to the Court, and in an August 2008 order the Court granted a joint motion for remand.  In March 2009, the Board remanded all issues currently on appeal as well as entitlement to service connection for a lumbosacral spine disorder for further development.  

In a December 2010 rating decision, the RO granted entitlement to service connection for lumbar spine degenerative disc disease and spondylolisthesis with radiculopathy effective February 4, 2004; and assigned zero percent and 10 percent disability ratings effective February 4, 2004, and August 16, 2005, respectively.  The Veteran has not disagreed with the effective date of the grant of service connection, the effective dates of the assigned ratings, or the assigned ratings.  Therefore, no issue involving the service-connected lumbar spine disability is in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues except entitlement to service connection for a disability manifested by headaches, dizziness, and nausea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the USS Forrestal operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.

2.  The Veteran was exposed to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969.

3.  The preponderance of competent and credible evidence weighs against findings that a chronic disability manifested by headaches, dizziness, and nausea was demonstrated in-service or that there is a nexus between a current diagnosis of a disability manifested by headaches, dizziness, and nausea and service, to include as secondary to hazardous environmental agents employed in Project SHAD.


CONCLUSION OF LAW

A disability manifested by headaches, dizziness, and nausea was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and May 2004, March 2006,  February 2007, and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 letter, VA notified the appellant of how VA determines the disability rating and effective date.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service treatment and personnel records, and available VA treatment records.  The RO and AMC afforded him VA examinations for his disability manifested by headaches, dizziness, and nausea, to include one in June 2009 pursuant to the Board remands and the joint motion for remand.  The AMC specifically obtained all additional records from the Dallas VA Medical Center since September 2008 pursuant to the March 2009 remand.  The appellant submitted private treatment records.  

VA provided the Veteran in a December 2002 letter information about his particular involvement in Project SHAD.  The RO obtained information regarding the Veteran's period of service on the USS Forrestal in the official waters of the Republic of Vietnam and a history of that ship from Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995.  The service department verified that the Veteran served on the USS Forrestal in the official waters of Vietnam from July 23, 1967, to July 30, 1967; and on August 12, 1967.  The Board notes that official waters of Vietnam include more than just the inland waterways of Vietnam.

The Veteran prior to being eligible for age-related Social Security benefits was receiving Social Security disability benefits.  In November 2011, the Social Security Administration indicated that there were no medical records regarding the appellant.

In the joint motion, the parties noted that the Board did not address the August 2005 Project SHAD protocol examination conducted by VA.  In its March 2009 remand, the Board directed the AMC to obtain a copy of the August 2005 VA Project SHAD protocol examination.  An August 22, 2005, VA treatment record shows that the Project SHAD protocol examination was done and that the results were sent to the Project SHAD registry.  A February 2010 VA report of contact reflects that the Project SHAD registry does not hold examination results and that the results should be available at the VA medical center that conducted the examination.  The AMC again obtained records dated in August 2005 from the VA Medical Center where the examination was conducted.  The only record found is the previously discussed August 22, 2005, VA treatment record.  Therefore, it appears that the results of the examination were not entered into the VA electronic medical records and are not available at the Project SHAD registry.  Thus, the results of that examination are unavailable.

VA has a heightened duty to assist the appellant in developing his claim since government records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The report of the June 2009 VA examination reflects that the examiner reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Pursuant to the remands and the joint motion, the June 2009 VA examiner addressed whether the appellant's disability manifested by headaches, dizziness, and nausea is related to the in-service exposure to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969 or anything else in service, and provided a rationale for his opinion.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

VA did not obtain medical opinions addressing whether the appellant's disability manifested by headaches, dizziness, and nausea is related to herbicide exposure.  The Board finds that a medical opinion addressing this theory of entitlement is not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for the duty to provide an examination is rather low, McLendon v. Nicholson, 20 Vet. App. 79 (2006); however, here the evidence of record is sufficient to decide the claim.  

As explained below, the Board finds based on the service records, history of the USS Forrestal, and the Veteran's own assertions that the preponderance of competent and credible evidence weighs against finding that the USS Forrestal operated on the inland waterways of Vietnam at any time during his service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.  Accordingly, there is no reason for VA to obtain a medical opinion in connection with this claim as to the herbicide-exposure theory of entitlement.

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In light of the above, the AMC complied with the directives of the Board remands to the extent necessary and possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Claim for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West Supp. 2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  A disability manifested by headaches, dizziness, and nausea is not listed under that section as one of these diseases.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2012). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).


Analysis

In a statement received by the Board in January 2007, the Veteran essentially contends that due to his service onboard the USS Forrestal off the shore of the Republic of Vietnam, he was exposed to Agent Orange, thereby causing his disability manifested by headaches, dizziness, and nausea.  He claims that the planes on that aircraft carrier were apparently saturated with Agent Orange from flying over Vietnam and that the wind could have carried Agent Orange out to his ship.

The statements of the Veteran, however, do not mention that the USS Forrestal operated on the inland waterways of Vietnam at anytime during the claimant's service on that ship.  Therefore, the claimant has not asserted that the USS Forrestal was ever in the "brown waters" of Vietnam.  The history of that ship from Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995 does not reflect that it ever operated on the inland waterways of Vietnam.  Moreover, the appellant has not asserted that he went ashore into the Republic of Vietnam.

The Board has also considered the statement of the Veteran that he was exposed to herbicides that were present on the planes on that aircraft carrier and that he was exposed to air containing herbicides.  The Board, however, finds that such an assertion is clearly so speculative in nature as to not constitute credible evidence of herbicide exposure in service.  In addition, the Veteran has no specialized education, training, or experience in herbicide exposure.  Therefore, he is not competent to identify the presence of any residual herbicides on aircraft on his ship or to state that he was exposed to herbicides in the air.  38 C.F.R. § 3.159.

The preponderance of competent and credible evidence weighs against finding that the USS Forrestal operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.

Turning to Project SHAD, as noted in the VA's December 2002 letter to the Veteran, he was exposed to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969.

The September 2004 VA examiner diagnosed chronic headaches that were likely migraines, and a September 2005 VA treatment record shows an assessment of labyrinthitis.  Thus, the Board finds that Davidson element (1), current disability, is satisfied.  Thus, the Board will address whether there is a nexus between the Veteran's current disability manifested by headaches, dizziness, and nausea and his military service.  In so doing, the Board has reviewed all of the evidence of record, to include the VA, private, and service treatment records and VA examination reports.  

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that there is no nexus between the current disability manifested by headaches, dizziness, and nausea and service.  

The Veteran's service treatment records show that in November 1965, he had a fever and headaches for a day with a sore on the upper lip.  In February 1966, he complained of chills, fever, and nausea for the past three days.  In March 1968, he had complaints of nausea, headaches, and diarrhea, and the assessment was viral gastroenteritis.  There were no complaints of headaches, dizziness, or nausea, after his participation in Project SHAD in May 1969.  The October 1969 separation examination revealed no abnormalities that may have pertained to headaches, dizziness, and nausea.  The abdomen and viscera as well as the neurologic evaluation were normal.  Neither a chronic headache disorder nor labyrinthitis was not diagnosed in service nor was a chronic disability manifested by nausea diagnosed in service.

Although the September 2004 VA examiner did find that the Veteran's headaches are consistent with exposure to sarin nerve gas and could also be secondary to exposure to VX nerve gas, it appears from this statement that the physician did not know the specific agent used in Project SHAD, which, as discussed, has been identified as non-toxic trioctyl phosphate.

Shortly thereafter, the RO contacted the VA facility to clarify the opinions expressed in the report, including the etiology of his complaints of headaches and dizziness.  A May 2005 e-mail indicates that another VA physician reviewed the report of the examination, and concluded that none of the multiple disabilities claimed during that examination were caused by the veteran's exposure to trioctyl phosphate during Project SHAD.  That doctor, however, did not provide a rationale for his opinion.

While the Veteran reported in July 2004 and August 2005 VA treatment records that his headaches and dizziness were due to in-service gas exposure, this reporting is merely a history offered by the appellant alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In a June 2006 statement, the Veteran's treating VA neurologist reported that an extensive diagnostic work-up had not revealed a specific etiology for his headaches.
 
VA treatment records show that in February 2008 the assessment was syncope of an unknown origin, possibly cardiac.  In May 2008, the assessment was headaches and dizziness with possible vertebral insufficiency.  In August 2008, the assessment was that the chronic dizziness could be secondary to the recently found vertebral stenosis.

The June 2009 VA examiner diagnosed recurrent headaches and dizziness with an unknown etiology with numerous extensive workups in the past 20 years.  The examiner opined that the headaches, dizziness, and nausea are less likely than not related to exposure to trioctyl phosphate.  The examiner noted that trioctyl phosphate was used in Project SHAD as a stimulant for the chemical warfare nerve agent VH.  The examiner noted that the National Toxicology Program did studies in 1984 concerning trioctyl phosphate and that the overall profile of this substance is that it has little toxic risks, like carcinogenic effects.  The examiner opined that there is absolutely no connection with the Veteran having headaches, dizziness, and nausea, and exposure to trioctyl phosphate.  The Board places great weight on this opinion since it provides a basis and specifically addresses trioctyl phosphate.

Again, the preponderance of the most probative and competent evidence shows that there is no nexus between the current disability manifested by headaches, dizziness, and nausea and service.  As for continuity of symptomatology of headaches, dizziness, and nausea, the Veteran is competent to report his symptomatology.  The Board, however, does not find him credible because of conflicting reporting of his history of symptomatology.  In various statements, to include comments made during VA treatment in February 2005 and April 2008, the Veteran reported that his headaches and dizziness began in 1969.  However, in during other treatment in May 2005 and April 2007, he reported only at most an approximate 20-year history of headaches which would place the onset of symptoms to the mid 1980s.  

As for the Veteran's claim that his disability manifested by headaches, dizziness, and nausea is related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a chronic headache disorder diagnosed as likely migraines and labyrinthitis and active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).

The Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by headaches, dizziness, and nausea.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a disability manifested by headaches, dizziness, and nausea, claimed as due to exposure to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides, is denied.


REMAND

In its March 2009 remand, the Board directed the AMC to conduct a VA examination in which the examiner (1) would opine on the likelihood the Veteran's tinnitus is related to in-service noise exposure versus post-service noise exposure in light of the Veteran's testimony that his post-service occupation did not involve regular exposure to aircraft, and (2) would also comment on if there is any relation between the Veteran's tinnitus and his in-service exposure to trioctyl phosphate during his involvement in Project SHAD or any other incident of service.  The March 2013 VA examiner indicated that he was unable to opine on the etiology of the Veteran's tinnitus without resorting to speculation and did not address at all whether it was related to his in-service exposure to trioctyl phosphate during his involvement in Project SHAD.  

In its March 2009 remand, the Board directed the AMC to conduct a VA examination in which the examiner (1) would opine on the extent of any current gastrointestinal disability and the likely etiology of each, specifically commenting on the Veteran's in service treatment for groin and abdominal pain through the entire period of his military service; and (2) would also opine on the likelihood that any gastrointestinal disability is related to in-service exposure to trioctyl phosphate during his involvement in Project SHAD or any other incident of service.  While the June 2009 examiner addressed whether the ureter blockage and gastrointestinal disorders are related to in-service exposure to trioctyl phosphate during his involvement in Project SHAD, the examiner did not address whether the ureter blockage or gastroesophageal reflux disease was related to any other incident of service.  The examiner added that it is difficult to given an opinion on the ureter blockage if the appellant had this same problem dating back to 1956 thru 1966 and that it would be mere speculation on his part to say that the left ureter problem was related to military service.

In determining whether these medical opinions are adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  The Board finds that the opinions in the June 2009 and March 2013 VA examinations in which the examiners would not render opinions without resorting to speculation to be inadequate.

In regard to the Veteran's diabetes mellitus and coronary artery disease, the Board in its March 2009 remand directed that the examiner should opine on the likelihood of the Veteran's diabetes mellitus and coronary artery disease are related to in-service exposure to trioctyl phosphate during his involvement in Project SHAD or any other incident of service.  Although the June 2009 examiner addressed whether the diabetes mellitus and coronary artery disease are related to in-service exposure to trioctyl phosphate during his involvement in Project SHAD, the examiner did not address whether the diabetes mellitus and coronary artery disease are related to any other incident of service.  In that regard, a July 1952 entrance examination report shows an elevated systolic blood pressure reading, and a February 1968 treatment record reveals elevated systolic and diastolic blood pressure readings.  Moreover, the October 1969 separation examination report reflects an elevated diastolic blood pressure reading.

In light of the above, additional medical opinions are necessary, and the AMC did not comply with the directives of the March 2009 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

On September 10, 2013, the Board received mail from the Veteran indicated that he had had heart attacks in July 2010 and April 2012.  VA treatment records confirm that the appellant was hospitalized during those time periods at apparently a non-VA hospital or hospitals for his coronary artery disease.  He also submitted evidence showing that he had stent implants at Arlington Memorial in March 2000 and East Texas Medical Center in Tyler, Texas, in January 2003.  The AMC should ask the Veteran to identify where he was treated in July 2010 and April 2012 and attempt to obtain those records as well as the records from Arlington Memorial in March 2000 and East Texas Medical Center in Tyler, Texas, in January 2003.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify where he was treated in July 2010 and April 2012 for his coronary artery disease and attempt to obtain those records as well as the records from Arlington Memorial in March 2000 and East Texas Medical Center in Tyler, Texas, in January 2003

2.  Thereafter, have the June 2009 VA examiner review the claims file and prepare an addendum to the June 2009 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the June 2009 VA examiner is unavailable, the AMC should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the June 2009 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.


Coronary artery disease

Without consideration of exposure to herbicides or trioctyl phosphate (which does not need to be addressed), whether it is at least as likely as not (50 percent or greater) that the coronary artery disease is otherwise related to his military service, to include elevated systolic blood pressure readings in July 1952 and February 1968 and elevated diastolic blood pressure readings in February 1968 and October 1969.

Diabetes mellitus 

Without consideration of exposure to herbicides or trioctyl phosphate (which does not need to be addressed), whether it is at least as likely as not (50 percent or greater) that the diabetes mellitus is otherwise related to his military service.

Ureter blockage

Without consideration of exposure to herbicides or trioctyl phosphate (which does not need to be addressed), whether it is at least as likely as not (50 percent or greater) that the ureter blockage is otherwise related to his military service, to include the in-service treatment for groin and abdominal pain through the entire period of his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Have the March 2013 VA examiner review the claims file and prepare an addendum to the March 2013 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the March 2013 VA examiner is unavailable, the AMC should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the March 2013 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.

In light of the Veteran's testimony that his post-service occupation did not involve regular exposure to aircraft, whether it is at least as likely as not (50 percent or greater) that the tinnitus is related to his military service, to include in-service noise exposure and in-service exposure to trioctyl phosphate during his involvement in Project SHAD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


